Fill in this information to identify your case:

 

 

 

Debtor 1 Louise Chiquito

First Name Middie Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number
(if known) () Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Circle W Pawn C1 Surrender the property. C1 No
name: OO Retain the property and redeem it.
_ , CZ Retain the property and enter into a Yes
Description of 4994 SH Horse Trailer Reaffirmation Agreement.
property SH Horse Trailer @ Retain the property and [explain]:
securing debt: Retain and Pay
Creditor's New Mexico Title Loan CO Surrender the property. C1 No
name: C1 Retain the property and redeem it.
. CO Retain the property and enter into a ves
Description of 1990 Toyota 4Runner 200000+ Reaffirmation Agreement.
property miles

@ Retain the roperty and [explain]:
securing debt, Odometer no longer works, ease)

mileage is an estimate .
KBB Value as of 11/18/19 Retain and Pay

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Official Form 108 Statement of Intention for Individuals Filing Under Ghapter 7 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12668-)7 Doc3 Filed 11/21/19 Entered 11/21/19 13:20:01 Page 1 of 2
Debtor1 Louise Chiquito Case number (if known)

 

Lessor's name: Verizon Wireless O No
Yes
Description of leased Cellphone purchase contract
Property:
Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X /s! Louise Chiquito x

 

Louise Chiquito Signature of Debtor 2
Signature of Debtor 1

Date November 18, 2019 Date

 

Official Form 108 Statement of Intention for Individuals Filing Under Ghapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12668-)7 Doc3 Filed 11/21/19 Entered 11/21/19 13:20:01 Page 2 of 2
